Case 1:12-cv-01466-ALC Document 36-24 Filed 08/26/19 Page 1 of 3

 

 

 
Case 1:12-cv-01466-ALC Document 36-24 Filed 08/26/19 Page 2 of 3

 

From: Clifford Weiner {[mailto:crweiner@optonline.net]
Sent: Friday, February 24, 2012 10:57 AM

To: Tara M McCluskey
Subject: FW: Tests of zinc-coated conduit pipe and coupling - CRO-312

 

From: Schaffler, Jeffrey [mailto:jschaffl@panynj.gov]

Sent: Friday, November 04, 2011 9:59 AM

To: crweiner@optonline.net

Subject: FW: Tests of zinc-coated conduit pipe and coupling - CRO-312

Subject: Tests of zinc-coated conduit pipe and coupling - CRO-312

Preliminary results of tests performed by the BEDC QA Lab on samples of rigid steel conduit submitted by DO! indicate
that all of the % inch samples conform to the requirements of DEP Generat Specification 16131 with regard to coating for
corrosion resistance. That is, the zinc coating on the conduit pipe was made by the hot dip galvanizing process and,
further, the coatings meets the requirements of ANSI C80.1 and UL 6 with respect to minimum thickness and ability to

withstand four 71-minute runs of the copper sulfate immersion test.
The submitted pipe coupling was found to be coated by a process other than hot-dip galvanizing and thus does not

conform to the requirement of GS 16131. In addition, the coupling sample exhibited coating thickness less than the
minimum specified by ANSI C80.1 and the coating did not pass the copper sulfate test of UL 6. If desired, the QA Lab

can test samples selected from other lots of % inch conduit couplings.

BEDC QA Lab

William Leong

 
Case 1:12-cv-01466-ALC Document 36-24 Filed 08/26/19 Page 3 of 3

 

From: Daly, Bernard
Sent: Wednesday, October 19, 2011 6:01 PM

Ta: Leong, William

Ce: steven hammel@urscorp.com; JAMES MCELLIGOTT; Farrelly, Brian
Subject: RE: Electrical

William

The attached contains information on the rigid metal conduit including the zinc coating thickness of exterior zinc
coating and the acceptable test methods including the Preece Test in accordance with ASTM A 233.

 

From: JAMES MCELLIGOTT [mailto:jmcelligott@doi,nyc.gov]

Sent: Wednesday, October 19, 2011 5:51 PM
To: Daly, Bernard

Cc: steven _hammel@urscorp.com

Subject: Fwd: Electrical

Hopefully this is what you were looking for i will be sending an other email with the others stuff you asked for.

Confidentiality Notice: This e-mail communication, and any attachments, contains confidential and privileged information
for the exclusive use of the recipient(s) named above, If you are not an intended recipient, or the empioyee or agent
responsible to deliver it to an intended recipient, you are hereby notified that you have received this communication in
error and that any review, disclosure, dissemination, distribution or copying of it or its contents is prohibited. If you have
received this communication in error, please notify me immediately by replying to this message and delete this

communication from your computer. Thank you.

NOTICE: THIS E-MAIL AND ANY ATTACHMENTS CONTAIN INFORMATION FROM THE PORT
AUTHORITY OF NEW YORK AND NEW JERSEY AND AFFILIATES. IF YOU BELIEVE YOU HAVE
RECEIVED THIS E-MAIL IN ERROR, PLEASE NOTIFY THE SENDER IMMEDIATELY,
PERMANENTLY DELETE THIS E-MAIL (ALONG WITH ANY ATTACHMENTS), AND DESTROY ANY

PRINTOUTS.

 

 
